Affirmed and Opinion Filed October 5, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00684-CR

                   STEPHANIE ANNE TIMINEY, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-84907-2020

                       MEMORANDUM OPINION
                   Before Justices Osborne, Nowell, and Smith
                           Opinion by Justice Nowell
      A jury convicted appellant Stephanie Anne Timiney of driving while

intoxicated. Pursuant to an agreement, the trial court sentenced her to 180 days

confinement, suspended the sentence, and placed appellant on community

supervision for eighteen months.      In a single issue, appellant challenges the

sufficiency of the evidence to support her conviction.
                                    Background

      On April 25, 2019, at approximately 6:40 p.m., officers arrived at the scene

of a car crash in which a Ford van was “pretty smashed up” and lying on its side. A

witness reported appellant ran a red light and hit the van.

      Sergeant Shane McFarland talked to appellant after the crash. Based on his

experience, he believed “something seemed off.” Officer Johnathan Shanks arrived

and continued the investigation. Appellant denied drinking; however, when he

asked about drugs, appellant said she took her “normal prescriptions.” These

included Latuda and Lamictal. Appellant later said she had also taken Benadryl,

Theraflu, and Ambien.

      Officer Shanks conducted three field sobriety tests: the horizontal gaze

nystagmus, the walk and turn, and the one-legged stand. He did not observe any

signs of intoxication based on the horizontal gaze nystagmus test. During the walk

and turn test, Officer Shanks observed four signs of intoxication, which included

appellant not balancing during instructions, missing heel to toe steps, stepping off

the line, and failing to complete the correct number of steps. He observed three signs

of intoxication during the one-legged stand test, which included swaying, putting her

foot down, and using her arms to balance. Based on his experience and training,

Officer Shanks believed appellant was intoxicated to the point of losing the normal

use of her mental and physical faculties.



                                         –2–
      He arrested appellant and transported her to the Allen Police Department

where she consented to a blood draw. The toxicology report indicated appellant had

27 nanograms per liter of “Delta-9-THC metabolite” in her system. It further

indicated she had Diphenhydramine, Gabapentin, Lamotrigine, and Zolpidem

“detected” in her system.

      The jury found appellant guilty of driving while intoxicated. This appeal

followed.

                    Standard of Review and Applicable Law

      When reviewing the sufficiency of the evidence, we view all of the evidence

in the light most favorable to the verdict to determine whether any rational factfinder

could have found the essential elements of the offense beyond a reasonable doubt.

See Jackson v. Virginia, 443 U.S. 307, 319, (1979); Bohannan v. State, 546 S.W.3d

166, 178 (Tex. Crim. App. 2017). The jurors are the exclusive judges of the evidence

and the weight to be given the testimony. See Adames v. State, 353 S.W.3d 854, 860

(Tex. Crim. App. 2011). As the sole judges of credibility, jurors may accept one

version of the facts and reject another. Kinnett v. State, 623 S.W.3d 876, 895 (Tex.

App.—Houston [1st Dist.] 2020, pet. ref’d). We may not re-evaluate the weight and

credibility of the evidence or substitute our judgment for that of the factfinder.

Bohannan, 546 S.W.3d at 178. “When the record supports conflicting inferences,

we presume that the factfinder resolved the conflicts in favor of the verdict, and we



                                         –3–
defer to that determination.” Murray v. State, 457 S.W.3d 446, 448–49 (Tex. Crim.

App. 2015).

      To prove appellant’s guilt, the State needed to demonstrate she was

intoxicated while operating a motor vehicle in a public place. See TEX. PENAL CODE

ANN. § 49.04(a). “Intoxicated” means “not having the normal use of mental or

physical faculties by reason of the introduction of alcohol, a controlled substance, a

drug, a dangerous drug, a combination of two or more of those substances, or any

other substance into the body.” TEX. PENAL CODE ANN. § 49.01(2)(A). However,

the substance that causes intoxication is not an element of the offense. Gray v. State,

152 S.W.3d 125, 132 (Tex. Crim. App. 2004).

      Texas courts have repeatedly held the testimony of a peace officer that a

person is intoxicated can provide sufficient evidence to establish the element of

intoxication. See Salim v. State, No. 05-16-00159-CR, 2017 WL 908790, at *3 (Tex.

App.—Dallas Mar. 8, 2017, pet. ref’d) (mem. op., not designated for publication);

see also Proctor v. State, No. 11-19-00018-CR, 2020 WL 7414650, at *3 (Tex.

App.—Eastland Dec. 18, 2020, no pet.) (mem. op., not designated for publication).

Moreover, a conviction for DWI can be supported solely by circumstantial evidence.

See Kuciemba v. State, 310 S.W.3d 460, 462 (Tex. Crim. App. 2010); see also

Sorrells v. State, 343 S.W.3d 152, 155 (Tex. Crim. App. 2011) (circumstantial

evidence as probative as direct evidence in establishing guilt).



                                         –4–
                                     Discussion

      Appellant argues the evidence is legally insufficient to support her conviction

because the State failed to sufficiently link her behavior to a substance causing her

alleged intoxication. She relies on the State’s failure to call a toxicologist, or any

other expert, to explain the results of the toxicology report or explain the effects of

any substance listed in the report on the normal use of her mental or physical

faculties. The State responds it was not required to prove the substance that caused

her intoxication, and the circumstantial evidence, along with the officers’ testimony,

was sufficient to uphold her conviction. We agree.

      Sergeant McFarland described appellant as “leaning” on the vehicle. She was

“kind of slow, deliberate . . . lethargic, and she fumbled with her purse” before

offering Sergeant McFarland her medical insurance card despite his asking for her

driver’s license. Based on his experience, he believed “something seemed off.”

      Officer Shanks testified that when he investigates “drug driving,” he looks for

whether a person can engage in conversation and maintain balance without

assistance. He then described appellant as leaning against her car during their

conversation, “fidgeting” with her purse, and “struggling to do whatever she was

intending to do with that.” He also noticed appellant’s pupils were “extremely

constricted, almost like a pinprick,” which often indicates the presence of drugs.

      Officer Shanks described the signs of intoxication he observed based on

appellant’s performances on three sobriety tests. Based on his experience and

                                         –5–
training, he believed appellant was intoxicated. His testimony alone was sufficient

to establish the element of intoxication. See Salim, 2017 WL 908790, at *3; see also

Proctor, 2020 WL 7415650, at *3.

      In addition to Sergeant MacFarland and Officer Shanks’ testimony, the jury

watched body cam footage in which it observed appellant’s actions and statements

shortly after the accident. The footage showed her swaying during the horizontal

gaze nystagmus test and sometimes moving her head despite instructions to keep her

head still. The video also confirmed her inability to follow instructions for the walk-

and-turn test or keep her balance and follow instructions for the one-legged stand.

      Finally, appellant admitted she had taken several medications, including

Ambien at 4 a.m. on the day of the accident. Her toxicology report indicated she

had ingested several drugs. To the extent she contends the evidence is insufficient

because the State failed to call an expert to explain the toxicology report, appellant

ignores the well-established case law that the State need not prove the type of

intoxicant. See Gray, 152 S.W.3d at 132; see also Lacy v. State, No. 12-17-00379-

CR, 2019 WL 210838, at *2–3 (Tex. App.—Tyler Jan. 16, 2019, no pet.) (mem. op.,

not designated for publication) (rejecting appellant’s legal sufficiency challenge

when blood draw was negative for eight intoxicating substances but other

circumstantial evidence, including officer’s testimony, supported DWI conviction).

While an expert explaining the report certainly would have strengthened the State’s



                                         –6–
evidence of intoxication, its failure to do so does not weaken the evidence presented

to the jury.

       Based on our review of the record, we conclude a jury could have found

beyond a reasonable doubt that appellant operated a motor vehicle in public while

she was intoxicated to the point she did not have the normal use of her mental and

physical faculties. Appellant’s sole issue is overruled.

                                    Conclusion

       We affirm the trial court’s judgment.




                                           //Erin A. Nowell//
                                           ERIN A. NOWELL
                                           JUSTICE

210684f.u05

Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

STEPHANIE ANNE TIMINEY,                      On Appeal from the County Court at
Appellant                                    Law No. 1, Collin County, Texas
                                             Trial Court Cause No. 001-84907-
No. 05-21-00684-CR          V.               2020.
                                             Opinion delivered by Justice Nowell.
THE STATE OF TEXAS, Appellee                 Justices Osborne and Smith
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 5th day of October, 2022.




                                       –8–